Citation Nr: 0819636	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disease, to 
include as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
January 1970.  He is a Vietnam veteran who was awarded the 
Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for acne vulgaris, claimed as 
chloracne.  

The veteran requested a hearing on this matter, but canceled 
his request in May 2005.  

The Board notes that in correspondence dated May 2004 and 
February 2005, the veteran appeared to raise an informal 
claim of service connection for depression.  Furthermore, 
November 2003 VA treatment records contain a diagnosis of 
major depressive affective disorder.  (The veteran is 
service-connected for post-traumatic stress disorder, rated 
at 70 percent.)  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  Specifically, the veteran clearly served in Vietnam 
within the time period allotted for presumptive exposure to 
herbicide agents, to include Agent Orange.  It is unclear to 
the Board, however, what type of skin disorder the veteran 
currently has, if any, and whether it qualifies as  
"chloracne or other acneform disease consistent with 
chloracne," as contemplated by 38 C.F.R. § 3.309(e).  The 
Board thus must obtain another VA medical opinion to 
determine the nature of the veteran's skin disease.  38 
U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

In addition, even if the veteran's skin disorder does not 
qualify as a "chloracne or other acneform disease consistent 
with chloracne" for which presumptive service  connection is 
available, he may still establish service connection on a 
direct basis.  That is, the fact that the veteran cannot 
substantiate a service connection claim based on the 
foregoing regulatory presumptive provisions under 38 C.F.R. 
§ 3.309(e) does not preclude him from establishing service 
connection on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  In this regard, the Board 
notes that although the veteran's service treatment records 
do not indicate that he had any skin disease during service 
or upon his service discharge, a February 1967 treatment 
record indicates that the veteran complained of pimples in 
his genital area.  The assessment was "folliculitis over 
[illegible] very minor."  In addition, in his May 2005 
substantive appeal, the veteran stated that he did not 
mention his symptoms during the January 1970 separation 
examination because he "thought it would go away" or that 
he "would grow out of it."  He also described how this 
symptomatology comes and goes and stated that the January 
2003 Agent Orange examination "does not tell everything."  
It is pertinent to note that, while the veteran, as a layman, 
is not competent to provide an opinion where the 
determinative issue involves medical causation or a medical 
diagnosis (see, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)), he is competent to describe observable and 
identifiable skin lesions.  See, e.g. Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Moreover, there is no reason shown to doubt his 
credibility.   

Finally, in a Form 21-4142 dated June 2003, the veteran 
indicated that he received treatment for acne from two 
private providers - a Dr. Woll in Glendora, California, and 
Kaiser Permanente in Baldwin Park, California.  The record 
does not reflect that VA has made an attempt to secure said 
records, and therefore such development must occur.  38 
C.F.R. § 3.159(c)(2) (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claim  
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is  
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

2. The AMC/RO should ask the veteran for 
any additional identifying information he 
may be able to provide, to include names, 
dates of treatment and locations of 
physicians or medical treatment 
facilities who have treated him for a 
skin disease from the time of his 1970 
service discharge to the present, to 
include Kaiser Permanente in Baldwin 
Park, California from 1982-2003, and any 
medical records from Dr. Woll of 
Glendora, California from 1982-1983 and 
2003.  The AMC/RO should then acquire any 
such records after having received 
authorization and consent for release, 
and then associate these records with the 
claims file.

3. The veteran thereafter must be 
afforded a VA dermatological examination 
for the purpose of determining the nature 
and likely etiology of any skin diseases 
that may be present.  Given the nature of 
this disorder, characterized by the 
veteran as manifesting in flare-ups, the 
AMC/RO should, to the extent possible, 
schedule the VA examination during an 
active flare-up period of the disorder.

The examiner should review relevant 
portions of the claims file and indicate 
as such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, the 
physical examination, and any laboratory 
tests that are deemed necessary, the 
clinician is requested to identify any 
skin disease present and answer the 
following questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that any 
current skin disease may be characterized 
as "chloracne or other acneform disease 
consistent with chloracne?"

(b) If the clinician provides a negative 
answer to question (a), is it at least as 
likely as not (50 percent or greater 
probability) that the veteran's current 
skin disease began during service or is 
causally linked to any incident of active 
duty, to include  exposure to herbicide 
agents? 

The physician is advised that the term 
"as likely as not" does not mean within  
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against  
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a  
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

